Per Curiam.

A person charged with first degree murder may be convicted of second degree murder, a lesser included offense, if the evidence so warrants. Section 2945.74, Revised Code; Bandy v. State, 102 Ohio St., 384. Petitioner had an adequate remedy by way of appeal from the judgment of conviction and sentence to review the alleged errors and irregularities of which he here complains and cannot now have such a review by a proceeding in habeas corpus.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Radoliee and O’Neill, JJ., concur.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.